 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
         BOARDS OF TRUSTEES OF THE                              CASE NO. C19-1098-MAT
 9       NORTHWEST IRONWORKERS
10       HEALTH AND SECURITY FUND, et al.,

11                                   Plaintiffs,                ORDER GRANTING MOTION TO
                 v.                                             STAY PROCEEDINGS AGAINST
12                                                              DEFENDANT NORTH COAST
         NORTH COAST IRON CORP et al.,                          IRON CORP
13
                                     Defendants.
14

15

16           Plaintiffs filed a revised Motion to Stay Proceedings Against Defendant North Coast Iron
17
     Corp and Notice of Receivership. (Dkt. 11.) Having now considered the unopposed request for a
18
     stay, the Court herein GRANTS plaintiffs’ motion and stays the proceedings against defendant
19
     North Coast Iron Corp. Pursuant to RCW 7.60.110(2), this stay automatically expires sixty days
20
     after entry of the order appointing a general receiver unless the receiver seeks an extension or
21

22   plaintiffs seek relief as set forth in that provision. The Clerk is directed to send copies of this Order

23   to all parties of record.
24

25




     ORDER GRANTING STAY - 1
          Dated this 13th day of September, 2019.
 1

 2

 3
                                                    A
                                                    Mary Alice Theiler
                                                    United States Magistrate Judge
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25




     ORDER GRANTING STAYORDER GRANTING MOTION TO STAY PROCEEDINGS AGAINST
     DEFENDANT NORTH COAST IRON CORP - 2
